UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1334



NATIONAL GRANGE MUTUAL INSURANCE COMPANY,

                                               Plaintiff - Appellee,

          and


WOW, INCORPORATED, t/a Insurance Center of
Williamsburg; DEBORAH BRESNAHAM,

                                 Third Party Defendants - Appellees,

          versus


RICHARD LYNWOOD CHISMAN, a/k/a Bay; JOYCE ANN
CHISMAN,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-362-3)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Kenneth L. Roberts, ROBERTS & ROBERTS, P.C., Newport News, Virgin-
ia, for Appellants. Robert Tayloe Ross, Michael L. Rigsby, MIDKIFF
MUNCIE & ROSS, P.C., Richmond, Virginia; Douglas M. Palais,
MCCANDLISH, KANE & GRANT, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Lynwood Chisman and Joyce Ann Chisman appeal from the

district court’s order granting summary judgment in favor of the

Appellees in this action in which National Grange Mutual Insurance

Company sought a declaration that the insurance policy it issued to

the Chismans was void.   We have reviewed the parties’ briefs, the

joint appendix, the supplemental joint appendix, and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     National Grange

Mut. Ins. Co. v. Chisman, No. CA-99-362-3 (E.D. Va. Feb. 14, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2